DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, corresponding to claims 1-11, in the reply filed on July 27, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2008/0082179 A1) in view of Liu (CN-106510942-A).
Regarding claim 1, Yang discloses a welding helmet (see at least Figures 1-2, item 200 | [0002-0004] | [0030] note the shield (200)), comprising: 
an outer shell having an external surface (see at least Figures 1-2 | [0030] note the note the shield (200) has an externa surface); 
a cover lens having an outer surface (see at least Figures 1-2, items 100 and 101 | [0028-0030] note the external surface (101) of the body (100)); 
a temperature sensor configured to measure a temperature indicative of the external surface of the outer shell or the outer surface of the cover lens (see at least Figures 1-3, items 1371 | [0039] note the sensors (1371) exposed on the external surface (101) detect temperature); and 
control circuitry configured to output a signal in response to determining the temperature is changed or different from the initial setting (see at least [0039]).
However, Yang does not specifically disclose exceeds a threshold.
It is known to output an alert in different ways.  For example, Liu teaches a system configured to output a signal in response to determining the temperature exceeding a threshold (see at least the last three lines on page 4 – the first three lines on page 5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Liu into Yang.  This provides a known alternative temperature comparison means that can be used in place of, or in addition to, Yang’s temperature comparison means while providing predictable results.
Regarding claim 2, Yang, as addressed above, discloses wherein the signal indicates a risk to the welding helmet due to high temperature (see at least [0039] of Yang | the last three lines on page 4 – the first three lines on page 5 of Yang).
Regarding claim 3, Yang, as addressed above, discloses wherein the welding helmet further comprises a user interface configured to receive the signal and output a visual notification or audible notification in response to receiving the signal (see at least [0039] of Yang | the last three lines on page 4 – the first three lines on page 5 of Yang).
Regarding claim 4, Yang, as addressed above, discloses wherein the visual notification or audible notification indicates a risk to the welding helmet due to high temperature Regarding claim 3, Yang, as addressed above, discloses (see at least [0039] of Yang | the last three lines on page 4 – the first three lines on page 5 of Yang).
Regarding claim 9, Yang, as addressed above, discloses wherein the temperature sensor is integrated into the cover lens (see at least Figure 3, items 1371 of Yang | [0039] of Yang | the last three lines on page 4 – the first three lines on page 5 of Yang).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2008/0082179 A1) in view of Liu (CN-106510942-A) as applied to claim 1 above, and in further view of Ullrich (US 2017/0248272 A1).
Regarding claim 5, Yang in view of Liu further teach wherein the control circuitry is configured to output the signal to a local welding helmet device, and further communication circuitry (see at least Figure 5, items 136 and 1362 of Yang | [0039] of Yang | [0040] of Yang | the last three lines on page 4 – the first three lines on page 5 of Yang).
However, Yang in view of Liu do not specifically teach outputting the signal to an external device via communication circuitry.
It is known to output an alert in different ways.  For example, Ullrich teaches a system that outputs the signal to an external device via communication circuitry (see at least Figures 5 and 7, items 10, 18 and 98 | [0011] note the safety garment (10) can be a welding helmet | [0004] note the operator-specific characteristic quantity and/or the environment-specific characteristic quantity can be temperature | [0006] note the communication circuitry | [0008] note the external device (18), which can be a mobile device, computer or tool (98) used by the welder wearing the welding helmet (10), receives the operator-specific characteristic quantity and/or the environment-specific characteristic quantity | [0014] note if the temperature exceeds a threshold a safety switch-off command can be transmitted to the welder’s tool).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Ullrich into Yang in view of Liu.  This provides the ability for the company to remotely monitor the welder’s safety.
Regarding claim 6, Yang in view of Liu and Ullrich, as addressed above, teach wherein the external device is a mobile device (see at least [0008] of Ullrich).
Regarding claim 7, Yang in view of Liu and Ullrich, as addressed above, teach wherein the external device is a computer (see at least [0008] of Ullrich).
Regarding claim 8, Yang in view of Liu and Ullrich, as addressed above, teach wherein the external device is a piece of welding equipment, and the signal comprises a disable signal (see at least [0014] of Ullrich).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2008/0082179 A1) in view of Liu (CN-106510942-A) as applied to claim 1 above, and in further view of Gordon (US 2015/0173445 A1).
Regarding claim 10, Yang in view of Liu do not specifically teach a thermal conductor extending from the external surface of the outer shell into an interior of the outer shell, the temperature sensor being positioned proximate the thermal conductor.
It is known to arrange helmets in different ways.  For example, Gordon teaches a helmet with a thermal conductor extending from the external surface of the outer shell into an interior of the outer shell, the temperature sensor being positioned proximate the thermal conductor (see at least Figures 1 and 5, items 101, 101a, 101b and 501 | [0025] | [0032]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Gordon into Yang in view of Liu.  This provides the ability to heat and/or cool the welder’s helmet, thus providing a more user-friendly welding helmet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687